DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 17-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 21-25 of prior U.S. Patent No. 7,864,292. This is a statutory double patenting rejection.
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-20 of U.S. Patent No. 7,864,292. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader than and anticipated by the Patent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-7, 10-12, and 15 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Streefkerk et al. [EP 1 477 856, previously provided].
For claim 1, Streefkerk teaches lithographic apparatus, comprising: 
a projection system (PL, see Figs. 1 and 8); 
a table (WT) configured to hold a substrate (W) to be imaged by the projection system; and 
a liquid supply system (310) configured to provide a space between the projection system and the substrate with liquid (liquid supplied, see [0065]), at least a part of the liquid supply system being moveable relative to and independent of the projection system and the substrate in at least one direction which is substantially parallel to a top surface of the substrate (movable in the X and Y position by actuators 312 independent of the other elements, therefore configured to provide relative movement, see [0065]).
For claim 2, Streefkerk teaches an actuator (312, see [0065]) configured to move the at least a part of the liquid supply system in the at least one direction and wherein, in use, a meniscus of the liquid extends between the substrate and the at least a part of the liquid supply system (liquid boundary, see Figs. 4-8 and [0064]).
For claim 3, Streefkerk teaches the liquid supply system comprises a gas knife configured to seal between the liquid supply system and substrate to at least partly contain liquid in the space (gas supplied to contain liquid, see [0039] and [0059]).
For claim 4, Streefkerk teaches the liquid supply system is configured to provide liquid to an area of the substrate which is, in plan, smaller than a top surface of the substrate (see Figs. 4-8).
For claim 5, Streefkerk teaches in use, movement of the at least a part of the liquid supply system in the at least one direction is effective to move a volume, to which the at least a part of the liquid supply system provides liquid, in the at least one direction (volume of liquid moved by movement by the liquid containment system, see [0065]).
For claim 6, Streefkerk teaches a substrate table configured to hold the substrate and move it relative to the projection system independent of movement of the at least a part of the liquid supply system (see [0033]).
For claim 7, Streefkerk teaches comprising a positional controller (see Fig. 9) configured to control movement of the at least a part of the liquid supply system such that, during a portion of movement of the substrate relative to the projection system during imaging (scanning control, see [0075]), the at least a part of the liquid supply system is moved to reduce relative velocity between the at least a part of the liquid supply system and the substrate (liquid supply and table are stopped, see [0075]), while maintaining the space between the projection system and the substrate substantially full of liquid (see [0034] and [0036]).
For claim 10, Streefkerk teaches the at least a part of the liquid supply system is configured to form a contactless seal between the liquid supply system and the substrate (gas seal and liquid meniscus, see Figs. 4-7).
For claim 11, Streefkerk teaches the at least a part of the liquid supply system comprises a barrier member configured to surround the space and provide a physical barrier to liquid escaping radially outwardly from an optical axis of the apparatus from the space (seal member 12, see Figs. 4-7) and wherein, in use, the contactless seal is provided between the barrier member and the substrate (gas seal, see Figs. 4-7).
For claim 12, Streefkerk teaches in use, the contactless seal at least partly relies on a meniscus force of the liquid (meniscus of liquid and gas seal, see Figs. 4-7).
For claim 15, Streefkerk teaches the at least a part of the liquid supply system comprises a liquid supply part (inlet/outlet ports, see Figs. 3-8) of the liquid supply system.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Streefkerk in view of Lof et al. [US 2004/0207824].
For claim 14, Streefkerk teaches a lithographic apparatus with a liquid supply system, but does not explicitly teach a plate.
Lof teaches a liquid supply system with a plate, (plate 410, see Fig. 8)
It would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to incorporate the plate as taught by Lof in the liquid supply system as taught by Streefkerk, because as taught by Lof in paragraph [0119] the plate would provide for preventing unacceptable pressure loss thereby reducing unacceptable variations in exposure conditions.
 For claim 16, Streefkerk teaches a lithographic apparatus with a projection optical system and liquid supply system, but does not explicitly disclose a force decoupling member.
Lof teaches a force decoupling member (suppression membrane 510, see Fig. 9), positioned around the projection system and, in use, in the liquid, to at least reduce transfer of forces (presence of suppression member 510 between the liquid supply and the projection system inherently restricts movement of the liquid supply relative to the projection system, so that forces produced by the liquid system that would be transmitted through the suppression member 510 to the projection system, resulting is a reduced force felt via the liquid) from the part of the liquid supply system to the projection system through the liquid and wherein, in use, the force decoupling member is dynamically decoupled from the projection system (attached to seal member 12, see [0124]) and/or the force decoupling member is attached to a frame to which the projection system is attached or attached to a frame configured to support the substrate. 
It would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to incorporate the force decoupling member as taught by Lof in the lithographic apparatus as taught by Streefkerk, because as taught by Lof in paragraph [0124] the suppression member would allow for safely allowing liquid to escape from the space in the case of crash without the build-up of pressure, protecting the projection lens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759